Citation Nr: 0937041	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran had active service from July 1940 to August 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In March 2009, the Board reopened the issue of service 
connection for bilateral hearing loss and remanded it for 
further development.  The case was subsequently returned to 
the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran has bilateral hearing loss that is causally or 
etiologically related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, since the benefit sought 
is being granted by the Board in this decision, the Board 
need not consider the the VA's "duty to notify" and "duty 
to assist" obligations  compliance at this juncture since 
there is no detriment to the Veteran in light of the 
favorable disposition.  

The Veteran contends that he currently suffers from bilateral 
hearing loss due to noise exposure in service.  He further 
contends that while on active duty he was in the artillery 
and had acoustic trauma due to firing of ammunition without 
the use of hearing protection.  The Veteran does not concede 
any significant post-service or recreational noise exposure.  
After service he worked a shoe salesman, grocery store clerk 
and an insurance clerk until he retired in 1988.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The claims file does not contain any of the Veteran's service 
treatment records (STRs).  His separation record shows he was 
a sharpshooter in service and served in the European, African 
and Middle Eastern Campaigns.  A February 1996 letter from VA 
to the Veteran indicated that the Army could not locate the 
Veteran's STRs.  

The Veteran's post-service private treatment records from May 
1989 indicated that he had mild to profound sensorineural 
hearing loss and noted his noise exposure while in service.  
A private treatment record from January 1992 reported the 
Veteran as being "hard of hearing."  A private treatment 
record from May 1999 indicated that the Veteran had mild to 
profound sensorineural hearing loss between 250 and 8000 
Hertz bilaterally.  The audiologist also noted the Veteran's 
significant history of military noise exposure.  A private 
treatment record from early November 2001 noted the Veteran's 
right ear showed a significant threshold shift since the last 
May 1999 examination for frequencies 250 through 1000 Hertz.  
Private treatment record from late November 2001 included a 
diagnosis of severe hearing loss bilaterally and showed that 
speech discrimination in the right ear was 32 percent and 68 
percent in the left ear.

In a 1996 hearing before the RO, the Veteran testified that 
he was in the 105 heavy artillery, while he was in service.  
He indicated that he was constantly behind the gun without 
hearing protection.

The Veteran's VA outpatient treatment records from June 2005 
through August 2005 showed that he reported a history of 
hearing loss for many years.  He indicated an inability to 
have a conversation with others because he could not hear.  A 
VA medical record in June 2005, shows the examiner attributed 
to hearing loss to noise exposure in military service.  A VA 
medical record in August 2005, shows that the examiner 
reported the Veteran appeared to have difficulty 
understanding what was said, which the examiner to attributed 
to his hearing loss.

On VA audiological examination in May 2009, the Veteran 
reported a history of noise exposure during service due to 
artillery, small arms fire, machine guns and rifles.  
Puretone thresholds in decibels at 500, 1000, 2000, 3000, and 
4000 Hertz were 55, 80, 100, 110+ and 110+ in the right ear 
and 45, 75, 75, 85 and 100 in the left ear.  Word recognition 
scores were 30 percent in the right ear and 44 percent in the 
left ear.  The examiner was of the opinion that it is at 
least as likely as not that the Veteran's hearing loss is due 
to noise exposure in service based on the Veteran's reported 
history of acoustic trauma in service.  

Based on this record, the Board is of the opinion that the 
evidence is supportive of the claim.  While the Veteran's 
STRs are unavailable, the Board finds the Veteran's history 
of acoustic trauma in service is credible as he has for many 
years consistently report acoustic trauma due to artillery 
noise in service.  On VA examination in May 2009, the 
examiner concluded that the Veteran's bilateral hearing loss 
was due to noise exposure in service.  This opinion is 
uncontroverted and is consistent with the other evidence of 
record.  Therefore, under the facts and circumstances of this 
case, and in giving the Veteran the benefit of the doubt, the 
Board finds that the evidence is in favor of the claim.  
Hence, service connection is warranted for bilateral hearing 
loss.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


